Case 0:18-cv-61358-BB Document 130 Entered on FLSD Docket 11/22/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-cv-61358-BLOOM/Valle

  AARON VANTREASE,

            Plaintiff,

  v.

  UNITES STATES POSTAL SERVICE,

        Defendant.
  __________________________________/

                                    ORDER ON MOTION IN LIMINE

            THIS CAUSE is before the Court upon Defendant United States Postal Service’s Motion

  In Limine, ECF No. [89] (the “Motion”). Plaintiff Aaron Vantrease filed his Response, ECF No.

  [97] (the “Response”), to which Defendant filed its Reply, ECF No. [98] (the “Reply”). The Court

  has carefully considered the Motion, all opposing and supporting submissions, the record in this

  case and the applicable law, and is otherwise fully advised. For the reasons set forth below, the

  Motion is granted.

       I.       BACKGROUND

            The Court assumes the parties’ familiarity with the facts of the case. See ECF No. [129],

  Order on Defendant’s Motion for Partial Summary Judgment. In the Motion, Defendant moves to

  preclude Plaintiff from introducing the following at the upcoming trial:

            a. Evidence about the death by suicide of a former United States Postal Service (“USPS”)

                employee; and,

            b. Evidence about disciplinary actions taken against Steve Maiorino and John Miceli not

                related to Plaintiff’s claims.
Case 0:18-cv-61358-BB Document 130 Entered on FLSD Docket 11/22/2019 Page 2 of 4
                                                                 Case No. 18-cv-61358-BLOOM/Valle


     II.       LEGAL STANDARD

            “In fairness to the parties and their ability to put on their case, a court should exclude

  evidence in limine only when it is clearly inadmissible on all potential grounds.” United States v.

  Gonzalez, 718 F. Supp. 2d 1341, 1345 (S.D. Fla. 2010). “Unless evidence meets this high standard,

  evidentiary rulings should be deferred until trial so that questions of foundation, relevancy, and

  potential prejudice may be resolved in proper context.” In re Seroquel Products Liab. Litig., 2009

  WL 260989, at *1 (M.D. Fla. Feb. 4, 2009).

            Evidence is admissible if relevant, and evidence is relevant if it has any tendency to prove

  or disprove a fact of consequence. Fed. R. Evid. 401, 402; United States v. Patrick, 513 F. App’x

  882, 886 (11th Cir. 2013). A district court may exclude relevant evidence under Rule 403 if “its

  probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing the

  issues, misleading the jury, undue delay, wasting of time, or needlessly presenting cumulative

  evidence.” Fed. R. Evid. 403. “Rule 403 is an extraordinary remedy which the district court should

  invoke sparingly, and the balance should be struck in favor of admissibility.” Patrick, 513 F. App’x

  at 886 (citing United States v. Lopez, 649 F.3d 1222, 1247 (11th Cir. 2011) and United States v.

  Alfaro-Moncada, 607 F.3d 720, 734 (11th Cir. 2010)). The movant has the burden to demonstrate

  that the evidence is inadmissible. Gonzalez, 718 F. Supp. 2d at 1345.

            Through this lens, the Court considers the Motion.

     III.      DISCUSSION

               a. Evidence related to Mark Kresin’s death by suicide

            In the Motion, Defendant argues that Plaintiff should be precluded from presenting

  evidence concerning the death by suicide of former USPS employee Mark Kresin because it is not

  relevant and is prejudicial under Rule 403. Plaintiff responds that he located information regarding




                                                     2
Case 0:18-cv-61358-BB Document 130 Entered on FLSD Docket 11/22/2019 Page 3 of 4
                                                                   Case No. 18-cv-61358-BLOOM/Valle


  a lawsuit filed by Kresin’s widow claiming that her husband committed suicide as a result of

  constant hounding and belittling by his supervisor, Miceli. Plaintiff contends further that USPS

  conducted an investigation into the allegations and Miceli’s conduct, that USPS recommended

  Miceli undergo human relations training, and that during his deposition in this case, Miceli stated

  that he had not undergone any additional training. 1

          Plaintiff argues that such evidence is probative of Defendant’s failure to follow its own

  recommendations and supports Plaintiff’s claim that Miceli was an abusive supervisor who lacked

  the proper training to effectively manage people, and is therefore relevant. The Court disagrees.

  Any information or evidence pertaining to Kresin’s death almost fifteen years prior to the conduct

  Plaintiff complains of is irrelevant to Plaintiff’s FLSA claims. Moreover, any probative value of

  such evidence is substantially outweighed by the danger of unfair prejudice.

              b. Evidence of disciplinary actions against Maiorino and Miceli

          Defendant also requests that the Court exclude any evidence regarding disciplinary actions

  taken against Maiorino and Miceli as not relevant and prejudicial under Rules 401 and 403. In

  response, Plaintiff argues that such evidence directly relates to Mairino’s veracity and credibility

  as a witness, to how Miceli treats his employees, and is relevant to Plaintiff’s claims that Miceli

  retaliated against Plaintiff. The Court again disagrees. Contrary to Plaintiff’s contention,

  disciplinary actions taken against Maiorino and Miceli for actions unrelated to Plaintiff do not tend

  to prove or disprove any fact of consequence in Plaintiff’s FLSA claims. Accordingly, such

  evidence will be excluded. However, to the extent that Defendant “opens the door” regarding




  1
   Other than Miceli’s statement that he did not undergo additional training, the only support Plaintiff offers
  for his contentions is a print-out of a Palm Beach Post article attached to his Response. See ECF No. [97-
  1].


                                                       3
Case 0:18-cv-61358-BB Document 130 Entered on FLSD Docket 11/22/2019 Page 4 of 4
                                                             Case No. 18-cv-61358-BLOOM/Valle


  Maiorino’s veracity, such evidence may become relevant as “the court may alter its ruling based

  on developments at trial or on its sound judicial discretion.” Gonzalez, 718 F. Supp. 2d at 1345.

     IV.       CONCLUSION

           For the foregoing reasons, Defendant’s Motion, ECF No. [89], is GRANTED.

           DONE AND ORDERED in Chambers at Miami, Florida, on November 21, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  4
